IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-50155
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JUAN SALAZAR,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. DR-99-CR-59-01
                       --------------------
                         January 12, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Juan Salazar was convicted of being a felon in possession of

a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1).

The district court sentenced Salazar as an armed career criminal

under U.S.S.G. § 4B1.4.   Salazar appeals both his conviction and

his sentence.

     Salazar first argues that his conviction should be reversed

because he was denied a fair trial due to an improper remark by a

Government witness.   The denial of a motion for new trial should

be affirmed “unless, on appeal, the party that was the movant in

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-50155
                                 -2-

district court makes a clear showing of an absolute absence of

evidence to support the jury’s verdict, thus indicating that the

trial court had abused its discretion in refusing to find the

jury’s verdict contrary to the great weight of the evidence.”

Rutherford v. Harris County, Tex., 197 F.3d 173, 179 (5th Cir.

1999)(quoting Whitehead v. Food Max of Miss., Inc., 163 F.3d 265,

269 (5th Cir. 1998))(internal quotation marks omitted).     Because

there is evidence in the record to support the jury’s verdict,

the district court did not abuse its discretion in denying

Salazar’s motion for a new trial.

     Salazar next contends that the district court improperly

sentenced him as an armed career criminal because the Government

failed to introduce proof of his prior burglary convictions to

support the application of the enhancement as required by Taylor

v. United States, 495 U.S. 575, 599 (1990).    Where an objection

is raised at the sentencing hearing, error is preserved for de

novo review.    United States v. Doggett, 230 F.3d 160, 165 (5th

Cir. 2000).    Whether prior convictions have been proved

sufficiently for purposes of sentence enhancement is a question

of law reviewed de novo.    United States v. Vidaure, 861 F.2d

1337, 1338 (5th Cir. 1988); see United States v. Silva, 957 F.2d

157, 161 (5th Cir. 1992).

     The Supreme Court, in Taylor, limited the use of state law

burglary convictions for sentence enhancements by holding that

only “generic” burglary could support a § 924(e) enhancement.

495 U.S. at 599.    The Court further held that the Government

could prove a prior conviction for “generic burglary by
                            No. 00-50155
                                 -3-

introducing (1) the fact of the prior conviction (presumably by

introducing a certified or validated copy of the judgment) and

(2) a true copy of the state statute under which the conviction

was attained.”   United States v. Martinez-Cortez, 988 F.2d 1408,

1411 (5th Cir. 1993).    This court has affirmed § 924(e)

enhancements where either (1) the indictment or judgment or (2)

the state statute was introduced.    See id. at 1412 & n.20

(gathering cases and noting disjunctive reading of Taylor).     The

Government admits that it introduced no Taylor evidence.

Therefore, the district court erred in sentencing Salazar as an

armed career criminal.

     For the foregoing reasons, we AFFIRM Salazar’s conviction,

VACATE his sentence and REMAND this case to the district court

for resentencing.   On remand, the Government should be afforded

the opportunity to introduce any Taylor evidence necessary to

support the armed career criminal enhancement and Salazar should

be afforded the opportunity to challenge the applicability of the

armed career criminal enhancement to his case.

     CONVICTION AFFIRMED; SENTENCE VACATED; REMANDED FOR

RESENTENCING.